Order filed April 22, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00865-CV
                                   ____________

           CORESLAB STRUCTURES (TEXAS), INC., Appellant

                                         V.

             SCOTTSDALE INSURANCE COMPANY, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-55665A

                                     ORDER

      On April 19, 2016, this court issued an order in which we stated that the
following relevant items were missing from the clerk’s record in this appeal:

   (1) An Attorney’s Fees Affidavit, which is Exhibit G (Filed Under Seal pursuant
       to Protective Order) to the Affidavit of C. Scott Kinzel, which is Exhibit N to
       Coreslab’s First Amended Motion for Summary Judgment on Damages, filed
       in the trial court on April 11, 2014.
   (2) Plavnicky Kinzel & Makowski LLP Invoices, which are Exhibit H (Filed
       Under Seal) to the Affidavit of C. Scott Kinzel, which is Exhibit N to
       Coreslab’s First Amended Motion for Summary Judgment on Damages, filed
       in the trial court on April 11, 2014.

   (3) An Attorney’s Fees Affidavit, which is Exhibit G (Filed Under Seal pursuant
       to Protective Order) to the Amended Affidavit of C. Scott Kinzel, which is
       Exhibit N to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s
       Motion for Summary Judgment and Cross-Motion For Summary Judgment on
       Damages, filed in the trial court on September 8, 2014.

   (4) Plavnicky Kinzel & Makowski LLP Invoices, which are Exhibit H (Filed
       Under Seal) to the Amended Affidavit of C. Scott Kinzel, which is Exhibit N
       to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s Motion for
       Summary Judgment and Cross-Motion For Summary Judgment on Damages,
       filed in the trial court on September 8, 2014.

   (5) Exhibit P to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s
       Motion for Summary Judgment and Cross-Motion For Summary Judgment on
       Damages, filed in the trial court on September 8, 2014.
   (6) Exhibit Q to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s
       Motion for Summary Judgment and Cross-Motion For Summary Judgment on
       Damages, filed in the trial court on September 8, 2014.

   (7) Exhibit R to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s
       Motion for Summary Judgment and Cross-Motion For Summary Judgment on
       Damages, filed in the trial court on September 8, 2014.
   (8) Exhibit S to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s
       Motion for Summary Judgment and Cross-Motion For Summary Judgment on
       Damages, filed in the trial court on September 8, 2014.

   (9) Exhibit T to Coreslab Structures (Texas), Inc.’s Response to Scottsdale’s
      Motion for Summary Judgment and Cross-Motion For Summary Judgment on
      Damages, filed in the trial court on September 8, 2014.

This court directed the Harris County District Clerk to file each of the items listed
above, if the item is contained in the trial court’s case file, in the Fourteenth Court
of Appeals. This court also directed that, if one or more of the items listed above
                                          2
are not part of the trial court’s case file, the district clerk should file in a supplemental
clerk’s record a certified statement that the omitted item or items are not a part of
the trial court’s case file.

       In response to this court’s order, the Harris County District Clerk filed a fourth
supplemental clerk’s record in this appeal. The fourth supplemental clerk’s record
does not contain any of the nine items listed in this court’s order, nor does the fourth
supplemental clerk’s record contain a certified statement that any of these nine items
is not a part of the trial court’s case file. The fourth supplemental clerk’s record
contains a certificate in which Harris County District Clerk certifies that “the above
and foregoing are true and correct copies of all the proceedings directed by Counsel
and/or Rule 34 to be included in the 4th Supplemental Clerks Record . . . . ” The
table of contents in the fourth supplemental clerk’s record lists six of the nine items
(items 3, 5, 6, 7, 8, and 9). After each of these six items listed in the table of contents
there is an uncertified statement that “(THE ITEM MENTIONED ABOVE IS NOT
PART OF THE TRIAL COURT’S CASE FILE).” The fourth supplemental clerk’s
record contains no statement regarding item 1, item 2, or item 4.

       A post-submission letter brief on file in this case contains a copy of a “Joint
Motion to Transfer Sealed Documents to the Court of Appeals” that apparently was
filed in the trial court in July 2015. In this motion, appellant’s counsel and appellee’s
counsel jointly state that two of these items (item 3 and item 4 listed above) were
filed under seal in the trial court on September 8, 2014.

       The Harris County District Clerk is directed to search all locations in which
items filed under seal in the trial court are maintained to determine whether item 1,
item 2, item 3, or item 4 listed above is located there. The Harris County District
Clerk is directed to file each of the nine items listed in this order, if the item is
contained in the trial court’s case file (whether under seal or otherwise), in the

                                             3
Fourteenth Court of Appeals on or before April 29, 2016. The items, if any, that
were filed under seal in the trial court should be filed under seal with the Fourteenth
Court of Appeals in a supplemental clerk’s record under seal. The items, if any, that
were not filed under seal in the trial court should be filed with the Fourteenth Court
of Appeals in a supplemental clerk’s record that is not under seal. If one or more of
the omitted items are not part of the trial court’s case file, the district clerk is directed
to file in a supplemental clerk’s record that is not under seal a certified statement
that the omitted item or items are not a part of the trial court’s case file.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                             4